DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8, 13-17, 19,20,22,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka US 2018/0233633 in view of Hsieh US 2013/0043786.

Yamanaka differs from the claimed invention because he does not explicitly disclose a device a device wherein a second density of the plurality of diffuse reflection particles in the second region is greater than a first density of the plurality of diffuse reflection particles in one of the two first regions.
Hsieh shows in fig.1, 2, a device a device wherein a second density of the plurality of diffuse reflection particles in the second region (102 of fig.2 is more dense) is greater than a first density of the plurality of diffuse reflection particles in one of the two first regions (102 of both sides sections are less dense).
Hsieh is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Yamanaka. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Hsieh in the device of Yamanaka because it will improve light efficiency [0007].

Regarding claim 4, Yamanaka in view of Hsieh shows in fig.1-4, and discloses a wavelength conversion module wherein a second surface roughness of the second region (2e) is less than or equal to a first surface roughness of one of the two first regions (2p) (the variation in the middle shows thicker or wider concave convex portion, thus a greater roughness. The sides on the other hand show a thinner concave convex portions, thus a smaller/thinner roughness). 
Regarding claim 6, Yamanaka in view of Hsieh shows in fig.1-4, and discloses a wavelength conversion module wherein second particle gaps between the plurality of diffuse reflection particles (104) in the second region are smaller than second particle gaps between the plurality of diffuse reflection particles in one of the two first regions (See fig.2). 
Regarding claim 7, Yamanaka in view of Hsieh shows in fig.1-4, and discloses a wavelength conversion module wherein the rough surface of the substrate comprises a plurality of concave-convex structures (2m). 
Regarding claim 8, Yamanaka in view of Hsieh shows in fig.1-4, and discloses a wavelength conversion module wherein a second average depth of the plurality of concave-convex structures (2m) distributed in the second region is greater than or equal 
Regarding claim 13, Yamanaka discloses and shows in fig.1-4, a method of forming a wavelength conversion module, comprising: forming a rough surface (2p) on a substrate (2), wherein the rough surface comprises two first regions and a second region (2e), and the second region is located between the two first regions in a radial direction on the substrate (2); coating a plurality of diffuse reflection particles (4) on the rough surface of the substrate, a coating a wavelength conversion material (4) and a bonding material (4b) on the substrate to form a wavelength conversion layer, wherein the plurality of diffuse reflection particles are located between the wavelength conversion material and the substrate. 
Yamanaka differs from the claimed invention because he does not explicitly disclose a method wherein a second concentration percentage by volume of the plurality of diffuse reflection particles in the second region is greater than or equal to a first concentration percentage by volume of the plurality of diffuse reflection particles in one of the two first regions
Hsieh shows in fig.1, 2, a method wherein a second concentration percentage by volume of the plurality of diffuse reflection particles in the second region is greater (102 of fig.2 is greater) than or equal to a first concentration percentage by volume of the plurality of diffuse reflection particles in one of the two first regions (102 of both sides sections are less).

Regarding claim 14, Yamanaka in view of Hsieh shows in fig.1-4, and discloses a method of forming the rough surface (2m) on the substrate comprises a chemical etching, a sandblasting, a grinding or a plasma electrolytic oxidation process [0031, 0097]. 
Regarding claim 15, Yamanaka in view of Hsieh shows in fig.1-4, and discloses a wavelength conversion module wherein a method of coating the plurality of diffuse reflection particles (4a) on the rough surface of the substrate comprises a dispensing, a spray-on or a printing process. 
Regarding claim 16, Yamanaka discloses and shows in fig.1-4, a projection apparatus, comprising: a wavelength conversion module, comprising: a substrate (2), having a rough surface comprising two first regions and a second region (2p)(2e), wherein the second region (2p) is located between the two first regions in a radial direction on the substrate; and a wavelength conversion layer, located on the substrate and comprising a wavelength conversion material, a bonding material (4b) and a plurality of diffuse reflection particles (4a), wherein the wavelength conversion material is distributed in the bonding material, and the plurality of diffuse reflection particles are located on the rough surface of the substrate, and the plurality of diffuse reflection particles are located between the wavelength conversion material and the substrate; and an excitation light source (40), configured to emit an excitation light beam, wherein 
Yamanaka differs from the claimed invention because he does not explicitly disclose a device wherein a second concentration percentage by volume of the plurality of diffuse reflection particles in the second region is greater than or equal to a first concentration percentage by volume of the plurality of diffuse reflection particles in one of the two first regions.
Hsieh shows in fig.1, 2, a device a device wherein a second density of the plurality of diffuse reflection particles in the second region (102 of fig.2 is more dense) is greater than a first density of the plurality of diffuse reflection particles in one of the two first regions (102 of both sides sections are less dense).
Hsieh shows in fig.1, 2, a device wherein a second concentration percentage by volume of the plurality of diffuse reflection particles in the second region (102 in the middle of fig.2 has higher concentration) is greater than or equal to a first concentration percentage by volume of the plurality of diffuse reflection particles in one of the two first regions (102 of both sides sections are less concentrated).
Hsieh is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Yamanaka. Therefore, at the time the 
Regarding claim 17, Yamanaka in view of Hsieh shows in fig.1-4, a projection apparatus wherein when the excitation light beam (of 40) is transmitted to the wavelength conversion module (4), the excitation light beam forms a spot on the wavelength conversion module, and a second energy density of a part of the spot irradiated on the second region is greater than a first energy density of another part of the spot irradiated on one of the two first regions (Different density of the conversion material as taught by the combination of Yamanaka and Hsieh). 
Regarding claim 19, Yamanaka in view of Hsieh shows in fig.1-4, a projection apparatus wherein a second surface roughness of the second region is greater than a first surface roughness of one of the two first regions (the variation in the middle shows thicker or wider concave convex portion, thus a greater roughness. The sides on the other hand show a thinner concave convex portions, thus a smaller/thinner roughness).
Regarding claim 20, Yamanaka in view of Hsieh shows in fig.1-4, a projection apparatus wherein a second surface roughness of the second region is less than or equal to a first surface roughness of one of the two first regions (the variation in the middle shows thicker or wider concave convex portion, thus a greater roughness. The sides on the other hand show a thinner concave convex portions, thus a smaller/thinner roughness).
Regarding claim 22, Yamanaka in view of Hsieh shows in fig.1-4, and discloses wherein second particle gaps between the plurality of diffuse reflection particles in the . 
Claims 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Hsieh as applied to claims 1, 3, 4, 6-8, 13-17, 19,20,22,23 and further in view of Furuyama  US 2020/0035872.
Regarding claims 2, 18, Yamanaka in view of Hsieh differs from the claimed invention because he does not explicitly disclose a device wherein the second density or the first density of the plurality of diffuse reflection particles refers to a concentration percentage by volume of the plurality of diffuse reflection particles.
Furuyama discloses a second concentration percentage by volume of the plurality of diffuse reflection particles in the second region ranges from 60% to 100% [0017, 0037]. 
Furuyama is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Yamanaka in view of Hsieh. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Furuyama in the device of Yamanaka in view of Hsieh because it will increase the intensity of light [0037].
Claims 5,11,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Hsieh as applied to claims 1, 3, 4, 6-8, 13-17, 19,20,22,23 and further in view of Sato US 2016/0351762.
Regarding claims 5, 11, 21, Yamanaka in view of Hsieh differs from the claimed invention because he does not explicitly disclose a device wherein a second surface roughness of the second region ranges from 10 .mu.m to 100 .mu.m.

Sato is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Yamanaka in view of Hsieh. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yamanaka in view of Hsieh in the device of Yamanaka in view of Hsieh because it will facilitate light emission [0004].
Claims 9,10,12,23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Hsieh as applied to claims 1, 3, 4, 6-8, 13-17, 19,20,22,23 and further in view of Camras US 2018/0122993.
Regarding claims 9,12,23,24, Yamanaka in view of Hsieh discloses a device wherein plurality of diffuse reflection particles jointly form a reflective layer (3), and the reflective layer comprises: two first reflective regions, respectively located across the two first regions; and a second reflective region, located across the second region, wherein a first thickness of one of the two first reflective regions is less than a second thickness of the second reflective region (different thickness on 2e and 2p).
Yamanaka in view of Hsieh differs from the claimed invention because he does not explicitly disclose an oxide ceramic layer, located on the rough surface of the substrate; wherein a material of the oxide ceramic layer comprises aluminum oxide or titanium oxide.

Camras is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Yamanaka in view of Hsieh. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yamanaka in view of Hsieh in the device of Yamanaka in view of Hsieh because it will improve light emission [0003].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813